Citation Nr: 1757898	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-14 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the reduction of the evaluation for a service-connected bilateral sensorineural hearing loss disability from 20 percent to noncompensable, effective March 1, 2013, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from March 1983 to December 1985.  The Veteran was awarded the Parachute Badge and Sharpshooter Badge, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a December 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in January 2017.  A transcript of that proceeding has been associated with the claims file.

The issue of entitlement to an increased rating for a bilateral hearing loss disability was raised by the Veteran and his representative during the January 2017 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2017 Hearing Transcript, pg. 15.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  In December 2011, the RO notified the Veteran of a rating decision proposing to reduce the Veteran's bilateral hearing loss rating from 20 percent disabling to noncompensable.

2.  A December 2012 rating decision reduced the 20 percent disability rating assigned for bilateral hearing loss to noncompensable, effective March 1, 2013.

3.  At the time of the reduction, the 20 percent rating for the Veteran's bilateral hearing loss disability had been in effect since June 27, 2008, less than 5 years.  

4.  The December 2012 rating decision was made without consideration of pertinent law and regulations.


CONCLUSION OF LAW

The reduction of the disability evaluation from 20 percent to noncompensable effective March 1, 2013 for bilateral sensorineural hearing loss was improper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.85 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) does not apply for issues involving a rating reduction, as there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i) (2017), that are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) (2017) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e) (2017).

By way of a December 2011 letter, the RO notified the Veteran of his rights and afforded him an opportunity for a hearing and time to respond.  The Veteran did not request to have a hearing.  

Where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2017).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.

Having determined above that the Veteran received proper notice of the proposal to reduce the disability rating assigned for his bilateral sensorineural hearing loss disability, the remaining question is whether the reduction was proper.  For the following reasons, the Board concludes it was not.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a)(b) (2017).  Those sections provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) (2017) specify that those considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  

Service connection was established for the Veteran's bilateral hearing loss disability on June 27, 2008 and the date of the reduction was March 1, 2013; thus the Veteran's rating was in effect for fewer than 5 years and the provisions of 38 C.F.R. § 3.344(a)(b) (2017) do not apply.  Brown v. Brown, 5 Vet. App. 413, 418-9 (1993).  Pursuant to 38 C.F.R. § 3.344(c), an examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c) (2017).  

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  However, the Court has specified a different burden of proof with respect to ratings reductions claims.  Because the focus in this case is on whether the RO was justified in reducing the Veteran's 20 percent rating, the Board is required to establish by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344 (2017) that the rating reduction was warranted.  See Brown, 5 Vet. App. at 420; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

A February 2010 VA audio examination report noted the following puretone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
30
40
35
50
55
45
LEFT
25
30
30
40
45
36

Speech audiometry revealed speech recognition ability of 76 percent bilaterally.  The examiner noted the Veteran's reports of having to ask people to repeat themselves and of difficulty hearing in church.  

The hearing impairment levels correspond to Level III in the right ear and Level III in the left ear under Table VI.  Intersecting Levels III and III under Table VII results in a noncompensable disability rating.  An exceptional pattern of hearing impairment was not shown.  See 38 C.F.R. § 4.86 (a), (b) (2017).

According to a January 2011 VA examination report, the Veteran had the following puretone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
30
45
40
55
55
49
LEFT
30
35
35
40
45
39

Speech audiometry revealed speech recognition ability of 88 bilaterally.  The examiner stated that the effect on the Veteran's occupational activities was "hearing difficulty."

The hearing impairment levels correspond to Level II in the right ear and Level II in the left ear under Table VI.  Intersecting Levels II and II under Table VII results in a noncompensable disability rating.  An exceptional pattern of hearing impairment was not shown.  See 38 C.F.R. § 4.86 (a), (b) (2017).

In response to the December 2011 proposed rating reduction, the Veteran submitted a statement indicating his hearing had actually worsened; he also requested additional testing.  The Veteran included a January 2012 private audiological evaluation from Beaufort Audiology.  

The Beaufort report indicated that the Veteran had the following puretone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
55
60
75
90
95
80
LEFT
50
50
65
80
85
70

The Beaufort report did not contain the Maryland CNC controlled speech discrimination test results, or indicate that the test had been administered to the Veteran, as required by 38 C.F.R. § 4.85 (2017).  

The Veteran was afforded another VA audio examination in March 2014.  However, the examiner stated that the Veteran's audiometric test results were invalid as his puretone stimuli were highly inconsistent and test-retest reliability was poor and varied wildly.  The examiner also reported there was poor agreement between his Speech Reception Score and his 3-frequency puretone average.   

It is apparent that the findings of the February 2010 and January 2011 VA audio examinations suggested the Veteran's hearing loss disability lessened in severity, and indeed would warrant a noncompensable rating.  These findings are persuasive as to the question of improvement.  However, the January 2012 Beaufort report shows objective findings of substantially decreased hearing acuity.  In the absence of objective and probative findings dated after January 2012, these findings indicate that any improvement seen with respect to the Veteran's hearing was not maintained.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  Notably, the RO stated the Beaufort report's findings were consistent with moderate to profound sensorineural hearing loss, but proceeded to reduce the Veteran's disability based on an examination report from January 2011 without first undertaking any additional analysis or development.  The Board recognizes the March 2014 examination was conducted subsequent to the private examination that had shown no improvement, but the results of the 2014 examination were deemed invalid.  No further examinations were scheduled.  

Given that the Veteran submitted credible evidence demonstrating hearing acuity consistent with his original 20 percent rating, the December 2012 reduction was improper.  Accordingly, the previously assigned 20 percent rating for bilateral sensorineural hearing loss is restored as of March 1, 2013.  


ORDER

The reduction of the rating from 20 percent to noncompensable for a bilateral sensorineural hearing loss disability effective March 1, 2013 was improper, and restoration of a 20 percent rating is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


